Citation Nr: 0429611	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  03-11 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to June 
1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied service connection for 
bilateral hearing loss.

The veteran testified before the undersigned Veterans Law 
Judge at a video hearing in September 2004.  A transcript of 
that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran was afforded a VA hearing examination in 
September 2004.  The examination revealed hearing loss as 
defined by VA.  38 C.F.R. § 3.385 (2004).  The examiner 
diagnosed sensorineural hearing loss in both ears, but noted 
a service discharge examination showing 0 decibels of hearing 
loss in all frequencies, and concluded that it was not likely 
that the hearing loss was related to in-service noise 
exposure.

At his hearing the veteran testified that he did not receive 
an actual hearing test prior to discharge from service.  

On the day of the hearing he submitted records from Edward A. 
Woody, M.D..  These records contain a diagnosis of noise 
induced hearing loss, and note the veteran's report of 
significant noise exposure during service.

It does not appear that either of the medical opinions was a 
product of a review of the entire record.  The VA examiner 
did not have access to the veteran's subsequently received 
testimony, and the records from Dr. Woody.  Dr. Woody did 
not, apparently, have access to the claims folder.  Dr. Woody 
did not specifically link the current hearing loss to the in-
service noise exposure.  Accordingly the Board finds that a 
further medical opinion is needed.  38 U.S.C.A. § 5103A(d).

Accordingly, this case is REMANDED for the following action:   

1.  The AMC or RO should ask that a VA 
physician review the claims folder and 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that the veteran's 
current hearing loss is the result, in 
whole or part, of noise exposure during 
service.  The physician should provide a 
rationale for the opinion.

2.  The AMC or RO should then 
readjudicate the claim, and if it remains 
denied, issue a supplemental statement of 
the case.  If otherwise in order, the 
claims folder should then be returned to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



